 1

 2

 3

 4

 5                                        UNITED STATES DISTRICT COURT

 6                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8   JEFFREY GABRIEL,                                   No. 2:19-cv-01664-MCE-CKD (PS)
 9                           Plaintiff,
10             v.                                       ORDER
11   U.S. DEPARTMENT OF HOMELAND                        (ECF No. 12)
     SECURITY, et al.,
12
                             Defendants.
13

14             On January 29, 2020, the court held a scheduling conference in this matter. Plaintiff, who

15   proceeds without counsel, was present; no defendant appeared as plaintiff has not properly

16   effected service. Plaintiff is advised to follow Federal Rule of Civil Procedure 4 to properly serve

17   the named defendants and is granted an additional 30 days from the date of this order to serve

18   defendants out of time.

19             Additionally, plaintiff’s motion for a default judgment is DENIED as no defendant has

20   been served and no default has been granted. See Fed. R. Civ. P. 55.

21             Accordingly, it is HEREBY ORDERED that:

22             1.     Plaintiff shall have 30 days from the date of this order to properly serve

23             defendants. Once each defendant is served plaintiff shall have 10 days to inform the court

24             of service.

25             2. Plaintiff’s motion for default judgment (ECF No. 12) is DENIED.

26   Dated: January 30, 2020
                                                        _____________________________________
27
                                                        CAROLYN K. DELANEY
28   16.gabr.1664                                       UNITED STATES MAGISTRATE JUDGE
                                                        1
